Citation Nr: 1236591	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for peripheral neuropathy of the lower extremities.  

The Veteran also appealed the portion of the February 2007 rating decision that denied service connection for coronary artery disease.  However, by a rating action dated in May 2011, service connection for coronary artery disease was granted.  A 100 percent disability rating was assigned from February 2011.  As such, there is no longer a case in controversy on the service connection issue.

In his February 2009 VA Form 9, Substantive Appeal, the Veteran indicated he wanted to attend a video conference Board hearing held at the RO.  In August 2011 correspondence, the RO informed the Veteran that he had been scheduled for a video conference Board hearing in October 2011.  In August 2011, the Veteran signed a statement indicating he desired to withdraw his request for a hearing.  His request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(e) (2011).  


FINDING OF FACT

In an August 2011 signed statement, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues: entitlement to service connection for peripheral neuropathy of the right lower extremity and entitlement to service connection for peripheral neuropathy of the left lower extremity.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for peripheral neuropathy of the right lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for withdrawal of the appeal of entitlement to service connection for peripheral neuropathy of the left lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In an RO Request for Change of Appeal Process document dated as received by the Board in November 2011 and signed by the Veteran, the Veteran acknowledged that he wished to withdraw his appeals for entitlement to service connection for peripheral neuropathy of the right lower extremity and for entitlement to service connection for peripheral neuropathy of the left lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues; and, accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.  




(CONTINUED NEXT PAGE)

ORDER

The appeal for entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.  

The appeal for entitlement to service connection for peripheral neuropathy of the left lower extremity is dismissed.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


